ITEMID: 001-97180
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: ZUBCZEWSKI v. SWEDEN
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall
TEXT: 1. The applicant, Mr Andrzej Zubczewski, is a Swedish national who was born in 1939 and lives in Spain. The Swedish Government (“the Government”) were represented by their Agent, Mr B. Sjöberg, of the Ministry for Foreign Affairs.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. When the applicant retired, he obtained a retirement pension (ålderspension). It appears that he was entitled only to the so-called supplementary pension, one part of which depends on the retired person's civil status.
4. In 2002, at the age of sixty-three, the applicant married.
5. Consequently, in accordance with the Earnings-related Old Age Pension Act (Lagen om inkomstgrundad ålderspension, 1998:674 – hereafter “the 1998 Act”), on 27 June 2003 the Social Insurance Office (försäkrings-kassan) in Gotland decided to reduce the applicant's pension. It appears that the applicant received 9,136 Swedish kronor (SEK) per month thereafter instead of the previous SEK 9,648 per month, thus a reduction of SEK 512 per month (approximately 50 euros).
6. The applicant complained against the decision. He stated that, after the marriage, his pension was lower than it had been when he was single, although now he had to support two persons as his wife did not have any income. The Social Insurance Office dismissed the complaint upon review on 10 November 2003.
7. The applicant brought the dispute before the County Administrative Court (länsrätten) in Gotland claiming that the 1998 Act was discriminatory and illogical and contrary to legal principles and human rights.
8. By a judgment of 31 March 2004 the County Administrative Court found against the applicant, inter alia, stating as follows:
“[The applicant] has questioned the [1998] Act per se, as it distinguishes between married and unmarried pensioners and he states that the Act thereby violates, inter alia, human rights. The County Administrative Court notes however that marriage is an institution regulated by law which carries with it certain other rights and obligations than those concerning unmarried individuals. Having regard thereto and to [the applicant's] observations, the County Administrative Court cannot find that the [1998] Act, as challenged, manifestly runs counter to any rule of fundamental law or other superior statute or find that the adoption of the Act significantly disregarded established regulation. Thus, the County Administrative Court must apply the said law. Since [the applicant] is married, the Social Insurance Office calculated his pension fairly as for a married pensioner. Therefore the appeal shall be rejected.”
9. The applicant's request for leave to appeal against the judgment was refused by the Administrative Court of Appeal (kammarrätten) in Stockholm on 18 January 2005 and by the Supreme Administrative Court (Regeringsrätten) on 18 October 2007.
10. Under the 1998 Act, persons born between 1938 and 1953 are, subject to certain criteria being met, entitled to two types of pension upon retirement, income pension (“inkomstpension”), regulated by Chapter 5 of the Act, and supplementary pension (“tilläggspension”), governed by Chapter 6.
11. Income pension, to which the applicant was apparently not entitled, is based on how much a person has set aside for his or her pension while working and the life expectancy for persons born in a specific year.
12. Supplementary pension, which is at issue in the present case, consists of two parts, defined in Chapter 6, section 2 of the 1998 Act:
“Unless otherwise indicated in sections 3-7, the annual supplementary pension amounts to the total of
1. 60% of the product of the price base amount [prisbasbeloppet] for the year in question under the Social Insurance Act [Lagen om allmän försäkring, 1962:381] and the average pension points earned by the person entitled to the pension or, if pension points have been earned for more than 15 years, the average of the 15 highest points, and
2. 96% of the price base amount for the year in question under the Social Insurance Act or, if the person is married, 78.5% of this base amount.”
